Citation Nr: 0825858	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for renal 
colic.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to February 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  See 38 U.S.C.A. 
§ 5103A(c)(3) (West 2002 & Supp. 2008).  See also Waddell v. 
Brown, 5 Vet. App. 454 (1993); Murinscak v. Derwinski, 2 Vet. 
App. 363 (1992).  A January 2000 letter in the claims file 
shows that the veteran has been awarded SSA disability 
benefits.  Correspondence received by the RO in April 2006 
shows that the veteran still is in receipt of SSA disability 
benefits.  None of the records concerning the veteran's SSA 
disability benefits are on file, however.  The duty to assist 
the veteran includes obtaining these records.  Voerth v. 
West, 13 Vet. App. 117 (1999) (holding that, as part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from SSA and to 
give that evidence appropriate consideration and weight); 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, this case 
must be remanded so that the RO/AMC can attempt to obtain the 
veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact SSA and obtain 
the veteran's SSA disability benefits 
file, to include the SSA disability 
benefits award and any medical records 
submitted in support of his SSA 
disability benefits claim.  All records 
provided by SSA should be associated with 
the claims file.  A copy of any reply 
from SSA, to include a negative reply, 
should be included in the claims file.

2.  Thereafter, readjudicate the claim of 
entitlement to a compensable disability 
rating for renal colic.  If the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

